DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “load spreading devices attached to the wind turbine tower” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reed III (US Patent 3,568,805 A) in view of Buckley (US Patent 4,350,233 A).

Regarding claim 1, Reed III discloses an impact damper assembly for damping oscillations of an associated tower structure when secured thereto (Abstract), the impact damper assembly comprising one or more impact dampers each comprising: a suspension arrangement (52, 54) adapted to be suspended between at least two vertically distanced suspension positions of the tower structure (Fig. 6, claim 6), an impact mass (46), secured to the suspension arrangement, the impact mass being adapted to collide with the tower structure in response to oscillations thereof (Col. 1:67-2:6), and a tensioner (56) adapted to apply a defined tension to the suspension arrangement in order to adjust the damping characteristics of the impact damper (Col. 3:17-30).
However, The Examiner notes that Reed III explains in Col 3:17-26 that this embodiment is particularly suited for horizontally disposed members.
Buckley teaches a structural damper for eliminating wind induced vibrations including multiple suspended dampers (Fig. 1) wherein the similar structure with the connecting rods (27) and “preferably, the rods 27 are attached to the end portions of the adjacent damping tubes 23 so that unrestricted oscillation of the damping tubes 23 is permitted regardless of whether the structure is oriented in a vertical, horizontal or oblique position. (Col. 4:42-46)”


Regarding claim 3, the combination of Reed III and Buckley teach all of claim 1 as above, wherein each impact damper further comprises fastening elements, such as brackets wherein a fastening element is located at each suspension position for suspending the suspension arrangement of each impact damper (Reed III 52, 54, Fig. 6).

Regarding claim 4, the combination of Reed III and Buckley teach all of claim 1 as above, wherein the impact damper assembly comprises at least three impact dampers (Reed III; Fig. 3, Fig. 4, and Fig. 5 contemplate a plurality of impact dampers numbering at least three). 

Regarding claim 6, the combination of Reed III and Buckley teach all of claim 1 as above, wherein the impact mass of one or more impact dampers is at least partly encapsulated with a resilient or elastic material, such as rubber, in order to reduce load on the tower structure during collision (Reed III; Col. 2:56-68).

Regarding claim 7, the combination of Reed III and Buckley teach all of claim 1 as above, wherein the impact mass of the one or more impact dampers is positioned at or near a center point of 

Regarding claim 13, Reed III discloses a method for damping preselected oscillations of a tower structure using an impact damper (Abstract) the method comprising the steps of suspending a suspension arrangement (52, 54) having an impact mass (46) secured thereto (Fig. 6), between two vertically distanced suspension positions of the tower structure, the impact mass being adapted to collide with the tower structure in response to oscillations thereof (Col. 1:67-2:6), and applying a defined tension to the suspension arrangement in order to adjust the damping characteristics of the impact damper (Col. 3:17-30).
However, The Examiner notes that Reed III explains in Col 3:17-26 that this embodiment is particularly suited for horizontally disposed members.
Buckley teaches a structural damper for eliminating wind induced vibrations including multiple suspended dampers (Fig. 1) wherein the similar structure with the connecting rods (27) and “preferably, the rods 27 are attached to the end portions of the adjacent damping tubes 23 so that unrestricted oscillation of the damping tubes 23 is permitted regardless of whether the structure is oriented in a vertical, horizontal or oblique position. (Col. 4:42-46)”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structure alternate embodiment of Reed III to ultimately rest in the vertical positions, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that “preferably, the rods 27 are attached to the end portions of the adjacent damping tubes 23 so that unrestricted oscillation of the damping tubes 23 is permitted regardless of whether the structure is oriented in a vertical, horizontal or oblique position (Col. 4:42-46)”

s 2, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reed III (US Patent 3,568,805 A) in view of Buckley (US Patent 4,350,233 A) as applied to claim 1 above, and further in view of Nieuwenhuizen (US PGPUB 2009/0142178 A1).

Regarding claim 2, Reed III and Buckley teach all of claim 1 as above.
However, neither Reed III nor Buckley teach; further comprising a sensor adapted to measure movements of the tower structure, and a control unit for adjusting the defined tension to the suspension arrangement in response to measured movements of the tower structure.
Nieuwenhuizen teaches a sensor adapted to measure movements of the tower structure ([0027], 64, 65, 66, 67), and a control unit ([0037], 62) for adjusting the defined tension to the suspension arrangement in response to measured movements of the tower structure ([0079]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Reed III and Buckley to have the sensor system and control unit of Nieuwenhuizen as all references are in the same field of endeavor, and one of ordinary skill would appreciate that “by altering the tension of the connection means it is possible to alter the stiffness of the wind turbine tower, whereby the critical natural frequency or frequencies of the tower also may be altered. By altering the stiffness of the tower it is possible to avoid or partly avoid resonances in the tower structure of the wind turbine. It is further a possibility to use the before mention optimization of the stiffness of the tower as a temporarily solution during wind turbine erection. [0026]”

Regarding claim 5, Reed III and Buckley teach all of claim 1 as above.
However, Reed III and Buckley do not teach; “wherein the impact damper assembly is adapted to dampen tower structure oscillations having a natural frequency below 2Hz, such as below 1.5Hz, such as below 1Hz.”

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the impact dampers of Reed III and Buckley on a wind turbine tower as taught by Nieuwenhuizen, as all references are in the same field on endeavor, and one of ordinary skill would appreciate that “The rotor blades themselves are also flexible, and may have a tendency to vibrate at a frequency of e.g. 1 to 2Hz, which under certain circumstance may further amplify or dampen the tower oscillations. [0006]”

Regarding claim 8, Reed III and Buckley teach all of claim 1 as above.
However, Reed III and Buckley do not teach, “a wind turbine tower having an impact damper assembly according to claim 1.”
Nieuwenhuizen teaches that dampers are suitable for use on a wind turbine (Fig. 2), and both Reed III and Buckley teach their device is suitable for use on any “tall towerlike structure: Reed III, Abstract” or “elongated structure: Buckley, Abstract”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Reed III and Buckley by placing them in a wind turbine tower as taught by Nieuwenhuizen, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that a wind turbine tower is a tall towerlike structure or an elongated structure.

Regarding claim 9, the combination of Reed III, Buckley, and Nieuwenhuizen teach all of claim 8 as above.
Buckley teaches that elongated structures have multiple modes of vibrations (Fig. 5a-5c) and that “efficient suppression of self-excited wind induced vibrations in structures of aforementioned kind occurs when damping devices having predetermined primary resonance frequencies are positioned at 
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the dampers at sections where the deflection is at a maximum (Fig. 5a, Fig. 5b, and Fig. 5c; Delta), particularly at a position at 66% of the height of the tower (Fig. 5c); as all references are in the same field of endeavor; and a person of ordinary skill would appreciate that damping devices should be placed at the positions of maximum deflection (Col. 4:18-27).

Regarding claim 10, the combination of Reed III, Buckley, and Nieuwenhuizen teach all of claim 8 as above.
Nieuwenhuizen further teaches that multiple set dampers can be used (Fig. 3), and that they span 5-20% of the height of the tower individually as to optimize stiffness of the tower structure at a substantially specific point or area in the tower structure [0067].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Reed III and Buckley to have multiple sets of dampers that span between 5-20% of the height of the tower as shown in Fig. 3, as all references are in the same field of endeavor, and one of ordinary skill would appreciate that “a plurality of load altering means may be placed at a plurality of different areas of the tower [0067].”


Reed III further teaches that the damper (16) enclosed in rubber (18), and the chain is attached thereto the tower in order to reduce load on the wind turbine tower at collision with the impact mass.

Regarding claim 12, the combination of Reed III, Buckley, and Nieuwenhuizen teach all of claim 8 as above.
Nieuwenhuizen further teaches an embodiment with three dampers being angularly spaced approximately 120 degrees around the periphery of the wind turbine tower [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Reed III, Buckley, and Nieuwenhuizen with by placing three dampers symmetrically around the wind turbine at a spacing of 120 degrees, as all references are in the same field of endeavor, and a person of ordinary skill would appreciate that “…the tower comprises four symmetrically positioned and even spaced actuators in the wind turbine tower. In another embodiment of the invention the tower could comprise another number of actuators, such as one, two or three,…”

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reed III (US Patent 3,568,805 A) in view of Buckley (US Patent 4,350,233 A) as applied to claim 13 above, and further in view of Nieuwenhuizen (US PGPUB 2009/0142178 A1).

Regarding claim 14, the combination of Reed III and Buckley teach all of claim 13 as above.
Neither Reed III nor Buckley teach, “wherein the step of measuring movements of the tower structure, and adjusting the defined tension to the suspension arrangement in response to measured movements of the tower structure”

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Reed III and Buckley to have the sensor system and control unit of Nieuwenhuizen as all references are in the same field of endeavor, and one of ordinary skill would appreciate that “by altering the tension of the connection means it is possible to alter the stiffness of the wind turbine tower, whereby the critical natural frequency or frequencies of the tower also may be altered. By altering the stiffness of the tower it is possible to avoid or partly avoid resonances in the tower structure of the wind turbine. It is further a possibility to use the before mention optimization of the stiffness of the tower as a temporarily solution during wind turbine erection. [0026]”

Regarding claim 15, the combination of Reed III, Buckley, and Nieuwenhuizen teach all of claim 14 as above.
Buckley teaches that elongated structures have multiple modes of vibrations (Fig. 5a-5c) and that “efficient suppression of self-excited wind induced vibrations in structures of aforementioned kind occurs when damping devices having predetermined primary resonance frequencies are positioned at locations of the cylindrical structure where maximum deflection occurs at the corresponding resonance frequency of the structure. (Col. 4:12-18)” And “Thus, for example in Fig. 5a a damping device having a primary resonance frequency of the cylindrical structure is preferably positioned at the zone of maximum deflection (Delta) for the structure. Likewise, in Fig. 5b, damping devices having a primary resonance frequency equal to the second resonance frequency of the cylindrical structure are preferably positioned at the zones of maximum deflection (Delta) for the structure (Col. 4:18-27)”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2020/0355166 A1 discloses a tower vibration damper.
US PGPUB 2020/0332548 A1 discloses a tower vibration damper.
US PGPUB 2018/0017125 A1 discloses an oscillation absorber for a structure.
US PGPUB 2015/0211496 A1 discloses a damper of a wind turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745